Citation Nr: 1210288	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-12 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that awarded service connection for PTSD.  The Veteran appeals the initial disability evaluation assigned.

On his VA Form 9 dated April 2007, the Veteran requested a hearing at the Chicago RO before a Veterans Law Judge.  However, in a statement from the Veteran dated November 2011, he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim for higher initial evaluation for the Veteran's PTSD must be remanded for further evidentiary development.

The Veteran was last afforded a VA examination in October 2003 as to his service-connected PTSD.  He essentially contends that his service-connected disability has since increased in severity.  See the January 2012 Informal Hearing Presentation (IHP).  Notably, the evidence of record, to include VA treatment records dated in August 2006 and October 2009 as well as private treatment records dated from August 2004 to June 2007 document the Veteran's decreased memory, recurrent nightmares, hypervigilance, and suicidal ideation.  

In light of the foregoing, the Board finds that a contemporaneous VA psychiatric examination is warranted to ascertain the current severity of the Veteran's service connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased initial disability rating for service-connected PTSD.  

Based on his response and after obtaining any appropriate release from the Veteran, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The Veteran must be afforded a VA psychiatric examination for the purpose of determining the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  

The examiner should describe in detail all current manifestations of the Veteran's PTSD.  Additionally, the examiner must state whether the Veteran's service-connected PTSD more nearly approximates a disability characterized by:

a.  A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication; or

b.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication; or

c.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events); or

d.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships; or

e.  Occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships; or

f.  Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of one's close relatives, occupation, or own name.

The examiner must also enter a complete multiaxial evaluation, and assign a GAF, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning. The examiner should also comment on whether the Veteran's PTSD, in and of itself, precludes him from obtaining or maintaining gainful employment.  A complete rationale for all opinions must be provided. Any report prepared must be typed.

The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  The notification letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If the notification letter is returned as undeliverable, this must also be included in the claims folder.

3. Thereafter, the claim for an increased initial rating for PTSD must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with this claim, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


